        Case 2:18-cv-00019-KS-MTP Document 14 Filed 04/19/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               EASTERN DIVISION


GABINO RAMOS HERNANDEZ                                                              PLAINTIFF

V.                                                  CIVIL ACTION NO. 2:18-cv-19-KS-MTP

THE UNITED STATES BUREAU OF
IMMIGRATION AND CUSTOM ENFORCEMENT                                                DEFENDANT



                                JUDGMENT OF DISIMSSAL

        This cause came before the Court on Plaintiff’s Motion to Dismiss with Prejudice [13]

dated April 18, 2019. Upon review of the request and there being no objection from the

Defendant, the Court finds that dismissal is warranted.

        Therefore, it is hereby ORDERED pursuant to Federal Rule of Civil Procedure 41(a)(2)

and 58 that this case is dismissed with prejudice, with each party to bear its own cost. This case

is closed.

        SO ORDERED AND ADJUDGED this 19th day of April 2019.



                                                     /s/ Keith Starrett __________________
                                                     KEITH STARRETT
                                                     UNITED STATES DISTRICT JUDGE
